DETAILED ACTION

Allowable Subject Matter
Claims 3-9 and12-22 (renumbered 1-18) allowed.
The following is an examiner’s statement of reasons for allowance: 
Re claim 3, 12, and 18 are state very similar limitations, and claim 12 will be discussed as it is the examiner believes, the broadest. 
Re claim 12, the claim recites:
12. (Currently amended) A method comprising: 
receiving and converting an optical analog-modulated signal comprising one or more up-converted analog RF signals to a first RF electrical analog signal; 
receiving and converting from a digital domain to an analog domain an optical digitally-modulated signal comprising one or more digital signals to a second RF electrical analog signal. the one or more digital signals each comprising a stream of binary digital bits; and 
combining the first RF electrical analog signal and the second RF electrical analog signal.  
While the examiner believes that portions of the claim are disclosed by the prior art, as discussed by prior office actions, the claim scope as a whole is not disclosed such that when then claim scope is considered in its entirely, the claim is considered allowable. 
Claim 3 and 18 have limitations that are nearly identical and also further consist of the same claim scope and that reasons for allowability concerning claim 12 can also be applied to independent claim 3 and 18. 
Re claims 4-9, 13-17 and 19-22 are dependent upon claims 3, 12, and 18 respectively, such that they are also allowed for the reasons previously stated. 
The following patents and patent applications are cited to show the state of the art with respect to optical reception of a digital RF signal to an analog RF signal:
(US-20140016583, US-20140282801, US-20040214603, US-20090028564, US-20140282805, US-20100316382, US-20140050484, US-20090180035, US-20150349892, US-20060063490, US-20060165413, US-20100135674, US-20150020134, US-6198910, US-6519773, US-7266298)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/Examiner, Art Unit 2637